Citation Nr: 0127352	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  95-24 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for 
glaucoma with optic atrophy now claimed as a bilateral eye 
disability.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1942 to October 
1945.  His service records show that he served as a telephone 
and telegraph linesman and served in the European Theater of 
Operations.  The veteran indicates that he was a prisoner of 
war (POW) of the government of Germany from January 1944 to 
his liberation in May 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1994 decision by the New York, New 
York, Regional Office of the Department of Veterans Affairs 
(VA), which granted the veteran an increased evaluation, from 
10 percent to 50 percent, for service-connected PTSD, and 
which denied his claims for service connection for glaucoma 
with optic atrophy, a left knee disability and a low back 
disability with radicular involvement of the right lower 
extremity.  The RO reopened and granted the veteran's claim 
for entitlement to service connection for healed scars left 
leg and left knee residual of pyoderma and insect bites of 
the legs.

The New York, New York, VA Regional Office was initially the 
agency of original jurisdiction for this case.  In June 1995, 
however, the case was transferred to the Newark, New Jersey, 
VA Regional Office (RO).  The veteran was duly notified of 
this development in correspondence dated in June 1995.  

The veteran had initially claimed entitlement to service 
connection for a right knee disability (claimed as arthritis) 
and a bilateral eye disorder (claimed as glaucoma and optic 
nerve damage) in 1983.  These claims were denied in a May 
1986 decision of the New York VA Regional Office, which was 
not timely appealed and became final.  In December 1992, the 
veteran submitted an application to VA to reopen these 
claims.  The New York VA Regional Office addressed the 
veteran's applications to reopen his previously denied claims 
for compensation for a right knee disorder and a bilateral 
eye disorder as original claims for service connection for 
these disabilities, instead of first addressing whether or 
not the evidence submitted was new and material to the 
aforementioned, such that these claims could be reopened for 
de novo review.  See 38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2001); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

This matter was remanded in January 1998 for the purpose of 
providing the veteran with relevant laws and regulations 
pertaining to an application to reopen a previously denied 
claim, schedule a psychiatric examination, and for the RO to 
consider the PTSD claim under the old and new psychiatric 
criteria.  During the course of the remand, by a rating 
decision dated March 2001, the RO increased the evaluation 
for PTSD to 70 percent effective December 4, 1992 and in a 
supplemental statement of the case dated July 2001 denied the 
veteran's request to reopen his claim for entitlement to 
service connection for a bilateral eye disability.  This case 
has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  An RO decision of May 1986 denied the veteran's claim for 
service connection for glaucoma with optic atrophy now 
claimed as a bilateral eye disability; the veteran was 
notified of that determination and of his appellate rights, 
but he did not initiate an appeal.  

2.  The evidence associated with the claims file subsequent 
to May 1986 rating decision does not tend to establish any 
material fact which was not already of record at the time of 
the May 1986 rating decision and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

3.  The veteran's PTSD is productive of total social and 
industrial (occupational) impairment.  



CONCLUSIONS OF LAW

1.  The RO's May 1986 decision denying entitlement to service 
connection for glaucoma with optic atrophy, now claimed as a 
bilateral eye disability, is final.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2001).  

2.  Evidence pertinent to the veteran's glaucoma with optic 
atrophy claim, now claimed as a bilateral eye disability, 
which has been received since the May 1986 rating decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for glaucoma with optic atrophy has not 
been reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156 (2001).

3.  The criteria for a 100 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. Part 4, including §§ 4.7, 4.132, Diagnostic Code 9411 
(1994); 38 C.F.R. § 4.130, Diagnostic Code 9411 (effective 
from November 7, 1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

In this case, the RO issued a January 1994 rating decision 
addressed the claim as an original claim instead of a new and 
material evidence claim and denied service connection on the 
basis that the evidence did not establish that the glaucoma 
with optic atrophy was incurred in service or that the 
disability was related to residuals of malnutrition as a POW 
in service.  The May 1986 rating decision which initially 
denied service connection for service connection for glaucoma 
with optic atrophy and was not subsequently appealed 
constitutes a final decision and is not subject to revision 
upon the same factual basis.  See 38 U.S.C.A. § 7105(c); see 
also 38 C.F.R. §§ 20.302, 20.1103.  

However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108; see also 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Until 
recently, the method of reviewing a final decision based on 
new and material evidence was potentially a three-step 
process.  See Elkins v. West, 12 Vet. App. 209, 214-9 (1999).  
First, the Board had to determine whether the evidence 
submitted since the prior decision was new and material.  The 
standards for assessing "new and material evidence"will be 
discussed below.  If "the Board finds that no such evidence 
has been offered, that is where the analysis must end."  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  Second, if new 
and material evidence had been presented, the claim was 
reopened and must be considered based upon all the evidence 
of record to determine whether it was well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if 
the claim was well grounded, the VA must have complied with 
the duty to assist in the development of the claim under 38 
U.S.C.    § 5107(a), and then readjudicate the claim on the 
merits on the basis of all evidence of record.  See Winters 
v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing 
the three-step analysis set forth in Elkins), overruled on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second and third steps 
became applicable only when each preceding step was 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

Recent legislation has significantly altered the "new and 
material" analysis, as well as claims for service connection 
in general, in that a "well-grounded" claim is no longer 
required.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (codified at U.S.C. §§ 5102, 5103, 
5103A, 5107).  Among other things, the VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001) and implementing regulations at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a)).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA.  

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  Although recently 
amended regulation has altered the definition of "new and 
material" evidence under 38 C.F.R. § 3.156(a), the amendment 
is effective only for claims filed after August 29, 2001.  66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).  Since the veteran's claim was filed 
prior to this date, the old version applies, which states:

New and material evidence means evidence not 
previously submitted to agency decisionmakers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant that it 
must be considered in order to fairly decide 
the merits of the claim.

This regulation involves a three-step analysis.  The first 
step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative 
of the issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  Evidence is probative when it "tend[s] to prove, or 
actually prov[es] an issue."  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), citing Black's Law Dictionary 1203 (6th ed. 
1990).  Second, the evidence must be shown to be actually 
"new," that is, not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  The third and final question is whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  Hodge v. 
West, 155 F.3d 1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. 
§ 3.156(a).  This need not mean that the evidence warrants a 
revision of the prior determination, but is intended to 
ensure the Board has all potentially relevant evidence before 
it.  See Hodge, 155 F.3d at 1363, citing "Adjudication; 
Pensions, Compensation, Dependency: New and Material 
Evidence; Standard Definition," 55 Fed. Reg. 19088, 19089 
(1990).  New evidence will be presumed credible at this point 
solely for the purpose of determining whether a claim should 
be reopened.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened.

At the time of the May 1986 rating decision, the evidence 
included the veteran's service medical records, December 1946 
and February 1983 VA examinations, and October 1983 POW 
examination.  Service medical records are negative for 
complaints, treatment, or diagnosis of an eye disability.  
His December 1946 VA examination showed no disability 
involving the eyes.  At his February 1983 VA examination, the 
veteran complained of severe vision problems with a narrow 
field of vision, which was blurry/foggy.  The veteran was 
diagnosed with glaucoma.  The veteran's October 1983 POW 
examination indicated that the veteran was being treated for 
glaucoma, but was responding poorly to medical therapy.  It 
was noted that a gonioplasty was conducted which resulted in 
decreased intraocular pressure.  

Since the May 1986 final decision, the medical evidence added 
to the record includes VA examinations dated May 1993, August 
1999, and November 2000; VA outpatient treatment records 
dated January 1993 to December 1999; opinion letter from VA 
treating physician dated in December 2000.  

The veteran's May 1993 VA examination diagnosed optic nerve 
atrophy and glaucoma.  At his August 1999 VA examination, the 
veteran reported that he believed he suffered optic atrophy 
as a result of malnutrition while he was a POW.  The veteran 
indicated that he had a bilateral trabeculectomy performed in 
1989 and reported having laser surgery for glaucoma prior to 
the trabeculectomy.  In 1991 and 1992, he reported having 
cataracts removed.  The veteran denied a history of double 
vision, blackout of vision, seeing flashing lights, or having 
had ocular trauma.  He did indicate that he saw an occasional 
floater, which was longstanding and stable.  The diagnoses 
were primary open angle glaucoma, left eye greater than 
right; the veteran was status post bilateral ALT and 
bilateral trabeculectomy; the veteran was currently taking 
Trusopt three times a day in both eyes and metipranolol 0.3 
percent twice a day in both eyes; the intraocular pressure 
was within goal; status post cataract extraction with 
posterior chamber implants, both eyes.  The plan was to 
monitor the veteran.  At his November 2000 VA examination, 
the veteran reported having glaucoma and was involved in the 
Low Vision Program.  He indicated that he was not able to see 
out of his left eye, but his right eye was enough so that he 
still could drive.  The examination showed the pupils equal 
and reactive to light and extraocular muscles were intact.  
The diagnosis was glaucoma.  VA outpatient treatment records 
dated January 1993 to November 2000 showed treatment for 
glaucoma.  December 2000 letter from VA treating physician 
indicated that the veteran had advanced optic nerve cupping 
in both eyes and in the examiner's opinion this damage was 
more consistent with glaucoma than toxic optic neuropathy as 
a result of malnutrition.  From his optic nerve evaluation, 
the examiner indicated that it would be difficult to tell if 
there was any degree of toxic optic neuropathy present after 
his POW internment since those fibers were now gone from his 
glaucoma.  However, he did have a visual field test in the 
early 1980s that showed only mild peripheral constriction in 
both eyes.  This indicated that most of his present visual 
loss and dysfunction had occurred since then as a result of 
progressive glaucoma and not toxic optic neuropathy.  The 
examiner further noted that the question of whether the 
veteran's glaucoma could have been induced by head trauma was 
also impossible to answer with 100 percent certainty.  
However, the examiner found it extremely unlikely that a 
trauma experienced many years ago would have caused his 
current ocular disability.  Although his prior cataract 
surgeries could have resulted in changes at the front of the 
eye, which could mask prior damage, it would be highly 
unlikely not to see any additional findings of trauma in the 
eye.

The post 1986 medical records indicate treatment for and a 
medical opinion concerning the veteran's glaucoma with optic 
atrophy; however, the evidence received adds nothing new to 
the record and essentially duplicates medical evidence before 
the RO in May 1986, which showed glaucoma with optic atrophy 
with no medical nexus to service.  In fact, the December 2000 
VA treating physician opined that the damage to the optic 
nerve was more consistent with glaucoma than toxic optic 
neuropathy as a result of malnutrition and that he found it 
extremely unlikely that a trauma experienced many years ago 
would have caused his current ocular disability.  Therefore, 
the treating physician's letter adds nothing that was not 
already known at the time of the May 1986 rating decision, a 
diagnosis of glaucoma with optic atrophy without a nexus to 
military service.  Evidence of the veteran's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service.  See, e.g., Morton v. Principi, 3 Vet. App. 508, 509 
(1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  

The deficiency in the case in 1986, as well as now, results 
from the absence of medical evidence pertaining to whether 
any bilateral eye disability is connected to any incident of 
service.  The veteran has merely added redundant evidence 
pertaining to the treatment and continued diagnosis of 
glaucoma with optic atrophy.  Because the evidence added to 
the record is cumulative and redundant, the evidence cannot 
meet the test for new evidence as defined in 38 C.F.R. 
§ 3.156, and no further analysis is required with respect to 
the question of whether the additional evidence is 
"material."  Smith v. West, 12 Vet. App. 312, 315 (1999).  In 
the absence of new evidence, the request to reopen the claim 
of service connection for glaucoma with optic atrophy falls 
short of the standard established in 38 C.F.R. § 3.156.  
Accordingly, the request to reopen the claim must be denied.

II.  Increased rating for PTSD

Background

By a rating decision dated May 1986, the veteran was granted 
service connection for PTSD and assigned a 10 percent 
evaluation effective August 2, 1982.  By a rating decision 
dated January 1994, the RO increased that evaluation from 10 
to 50 percent effective July 13, 1993.  By a rating decision 
dated March 2001, the RO increased that evaluation from 50 to 
70 percent effective December 4, 1992.  The veteran contends 
that the 70 percent evaluation does not accurately reflect 
the severity of is PTSD.

At his October 1993 VA examination, the veteran reported 
taking psychotropic medication in addition to experiencing 
chronic anxiety and depression with suicidal ruminations.  He 
indicated he continued to experience recurrent and intrusive 
distressing recollections of traumatic combat events.  The 
veteran reported that the flashbacks were precipitated by the 
sound of fireworks, car backfires, or aircraft and intense 
anniversary reactions.  The veteran indicated that he 
continued to make strenuous efforts to avoid thoughts or 
feelings associated with the traumatic events, and efforts to 
avoid activities that aroused recollections of those events.  
He reported having markedly diminished interest in 
significant activities and feelings of detachment and 
estrangement from others.  The veteran exhibited a restricted 
range of affect and complained of insomnia, irritability, 
edginess, hypervigilence, and exaggerated startle response.  

The examination showed a tense overcontrolled individual who 
was alert, oriented times 3, cooperated and in good contact.  
Speech was relevant and coherent and there was no evidence of 
a formal thought disorder or of any overt psychotic trend.  
Suicidal plans or intentions denied, although intermittent 
ruminations persisted.  Affect was appropriate to thought 
content, memory insight and judgment were intact.

VA outpatient treatment records dated May 1993 to March 1998 
show treatment for PTSD to include depression, sleeplessness, 
and hypervigilance.  A March 1998 VA mental health clinic 
treatment report detailed the veteran's POW experience as 
well as his experiences when he returned home from service.  
The veteran reported depression, sleep disturbances, and 
chronic anxiety.  

At his September 1996 VA examination, the veteran reported 
that he had attended group therapy at the mental hygiene 
clinic and took medication for sleep.  He indicated he had no 
history of psychiatric outpatient or in-patient treatment.  
The veteran reported nightmares, recollections, avoidance of 
things associated with World War II, startle response, 
irritability, numbing of responsiveness and problems with 
feelings, emotional isolation and withdrawal, irritability 
and tended to isolate himself.  The veteran indicated that he 
tried to avoid feelings associated with World War II and the 
trauma and had vivid memories of being a POW.  He also felt 
detached and estranged from others and had feelings of 
generalized anxiety, poor sleep, irritability and problems 
with concentration and memory.

The examination revealed the veteran oriented times 3 and 
recent and remote memory was intact.  There were no 
disordered perceptions or suicidal ideas.  The veteran was 
assessed a Global Assessment of Functioning (GAF) score of 
40.

At his March 1998 VA examination, the veteran reported 
sleeping problems, nightmares, flashbacks, intrusive thoughts 
of war experiences, especially POW experiences, short temper, 
guilty feelings, depression and feelings of detachment for 
the past 50 years.  The veteran indicated that he had been 
treated at the mental hygiene clinic intermittently since 
1980s and at this time he participated in stress management 
group and POW group and took Trazodone 50 mg. at bedtime.

The examination showed the veteran to be oriented in three 
spheres and coherent in speech.  His mood was dysphoric, 
anxious and angry with insomnia.  The veteran reported 
nightmares, flashbacks, short temper, guilty feelings, 
intrusive thoughts of POW experience, and feelings of 
detachment.  The veteran denied hallucinations or delusions.  
The veteran's recent memory was disturbed and concentration 
was poor.  His judgment was not disturbed.  The veteran was 
assessed a GAF of 43.

At his August 1999 VA examination, the veteran reported 
worsening of symptoms to include: decreased concentration; 
flashbacks; reliving experiences; distressing war-related 
dreams; anxiety or sleep; guilt feelings; depressed mood; 
recurrent and intrusive recollections of the traumatic war 
events; hypervigilance and exaggerated startle response; 
suicidal ruminations but without any clear-cut attempt; being 
fearful and on guard by the sounds of fireworks or car 
backfires or aircraft; avoided thoughts or feelings 
associated with the traumatic events of the war and made 
efforts to avoid activities that arouse recollection of those 
events; less interest in significant activities; feelings of 
detachment and estrangement from others; complained of severe 
irritability and edginess.  The examiner noted that the 
veteran was under the care of a clinical psychiatrist at the 
mental hygiene clinic for the past two years and the veteran 
felt somewhat better with medication, mainly in regard to his 
improved sleep.  The veteran indicated that for the last 
several years he had been a regular member of a POW group of 
patients meeting each week, which seemed to benefit him as 
well.  He reported great financial anxieties and overall the 
veteran felt that his impairment in various areas of life 
such as psychological, social, medical (not occupational 
since he was retired), had been worse in the past few years 
than before.  

The examinations showed the veteran to be dressed casually in 
shorts, wore a soft hat, walked slowly with a cane in the 
right hand, was affable, cooperative, friendly, pleasant, but 
was also somewhat anxious and tense and somewhat ill at ease 
during the interview.  The examiner noted that one could 
sense an undercurrent of anxiety, worry and depression.  He 
was a fairly reliable historian and his speech was logical, 
coherent and goal-oriented and there was no evidence of any 
formal thought disorder nor was there any evidence of 
psychosis such as delusions, hallucinations, etc.  His mood 
was depressed, anxious, and his affect was consistent with 
his mood.  He had no suicidal thoughts or homicidal thoughts 
or such plans currently.  Adequate intelligence and was 
oriented times 3.  Sensorium was clear and his insight and 
judgment were fair.  The veteran was assessed a GAF score of 
35.  The examiner noted that the veteran's life had taken a 
downward turn for many years now but especially since he 
stopped working and retired in 1984/1985.  He had great 
financial worries as he felt that his current disability was 
inadequate to maintain two people, both elderly, in their 70s 
and 80s, both of whom had also many or a large number of 
severe medical problems.  The examiner believed that the 
veteran's significant physical problems and associated 
deficits added considerably to his psychosocial impairment 
making him unemployable.

Criteria

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," 38 U.S.C.A. § 
5103A (West Supp. 2001), (VCAA), which substantially modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  See also 
implementing regulation at 66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim. 

With regard to the development that has been undertaken in 
this case, the record includes the veteran's service medical 
records, VA examination reports dated October 1993, September 
1996, March 1998, August 1999, and VA outpatient treatment 
reports dated May 1993 to March 1998.  No additional 
pertinent evidence has been identified by the veteran.  
Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased evaluation 
for the disability at issue.  The discussions in the 
supplemental statement of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Thus, although the claim 
was developed before the effective date of the VCAA, there is 
no reasonable possibility that further development would aid 
in substantiating the claim and, therefore, a remand is not 
necessary.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Effective November 7, 1996, substantive changes were made to 
the schedular criteria for evaluating psychiatric disorders. 
See 38 C.F.R. §§ 4.125-4.132 (1996); see also 61 Fed. Reg. 
52695-52702 (1996).  Where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant will apply, absent congressional 
intent to the contrary.  See Karnes, 1 Vet. App. at 312-313.  
However, these regulations cannot be applied prior to their 
effective date, see VAOGCPREC 3-2000.

Prior to November 7, 1996, psychiatric disabilities were 
evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9411.  
Under the former criteria, a 70 percent rating is warranted 
when the ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  In 
such cases, the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent 
schedular evaluation is warranted when the attitudes of all 
contacts, except the most intimate, are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132.

Under the amended criteria for evaluating PTSD, a 70 percent 
rating is warranted for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Analysis

Under the facts of this case a 100 percent rating is 
warranted under the old rating criteria.  VA examinations 
since 1996 show GAF scores of 35 to 43.  The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV).  A score of 
31 to 40 is defined as "some impairment in reality testing or 
communication (e.g., speech is at time illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoid friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  Although the 
veteran retired in 1984/1985, the August 1999 VA examiner 
noted that since that time the veteran's life had taken a 
downward turn for many years now but especially since he 
stopped working and believed that the veteran's significant 
physical problems and associated deficits added considerably 
to his psychosocial impairment making him unemployable.

With due consideration of the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the medical evidence shows that the 
veteran's PTSD prevents him from obtaining or retaining 
employment, which is one of the alternative tests for a 100 
percent rating under the old criteria.  See Johnson v. Brown, 
7 Vet. App. 95 (1994).  (Additionally, it is noted that the 
generally tends to avoid friends and that his wife is his 
only social contact.)  Given that the veteran is entitled to 
the maximum rating of 100 percent for his PTSD under the old 
criteria, there is no need to address the new criteria.  
Karnas, supra.  For these reasons, an increased rating to 100 
percent, for PTSD is granted.


ORDER

New and material evidence having no been presented, the claim 
for service connection for glaucoma with optic atrophy, now 
claimed as a bilateral eye disability, is not reopened, the 
appeal is denied.

An increased (100 percent) rating for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

